[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTARY MEMORANDUM OF DECISION
In response to the motion for rectification filed in the above matter the following pleadings should be added to the record on appeal:
    1. Plaintiff's notice dated October 19, 1989 of a deposition of the defendant Stephanie W. Shea.
    2. Plaintiff's subpoena duces tecum dated October 26, 1989 of defendant Shea.
    3. Plaintiff's subpoena duces tecum dated October 31, 1989 of defendant Shea.
    4. Plaintiff's notice dated January 10, 1990 of a deposition of defendant Shea.
    Request #5 involves the plaintiff's requests for admissions dated August 13, 1990, a document generated after the under- signed's decision and the plaintiff's appeal therefrom dated CT Page 3665 May 24, 1990, and hence the motion for rectification is denied as to this item.
Dated at Stamford, Connecticut this fifteenth day of November 1990.
LEWIS, J.